DETAILED ACTION
1.          Claims 29-48 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 4/14/2022 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
4.          In response to the amendments received in the Office on 4/14/2022, the Office acknowledges the current status of the claims: claims 1-28 have been canceled, claims 29, 31, 34-35, and 38-40 have been amended, claims 41-48 have been added, and no new matter appears to be included.

Allowable Subject Matter
5.          Claims 29-48 are allowed.
6.          The following is an examiner’s statement of reasons for allowance: in accordance with MPEP 1302.14, the Examiner is of the opinion the actions presented and replies filed by the Applicant make evident the reasons of allowance and satisfy the record as a whole. Applicant's remarks filed 4/14/2022 with respect to United States Patent Application Publication 2019/0268920 A1 to Falahati et al. in view of United States Patent Application Publication 2019/0342902 A1 to Wu et al. have been considered and are persuasive.
            Additionally, Examiner notes a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of selecting, by a user device and based on determined conditions relating to communicating with a base station, a schedule for uplink and downlink orthogonal frequency-division multiplexing (OFDM) symbols for communicating with the base station over a wireless connection, and receiving, from the base station, a resource grant based on a request for the selected schedule transmitted by the user equipment.
            Of particular relevance is US PGPub 2017/0202009 A1 to Kim et al. (hereinafter “Kim”) directed to a user equipment and method for selecting a scheduling request type for the purpose of communicating in the uplink with a base station in a wireless communication system (Kim: [0008]). Kim discloses,
[0009] In another aspect of the present invention, user equipment that requests scheduling for transmitting uplink data in a wireless communication system may include a Radio Frequency (RF) unit for sending and receiving radio signals and a processor. The processor may be configured to transmit a Scheduling Request (SR) of an SR type selected from multiple SR types to an eNB, receive an uplink grant determined according to the selected SR type from the eNB, and transmit uplink data to the eNB through a physical uplink shared channel (PUSCH) resource allocated by the uplink grant.

[0093] FIG. 4(a) shows the structure of the type-1 radio frame. A downlink radio frame includes 10 subframes and one subframe includes two slots in a time domain. A time required to transmit one subframe is referred to as a transmission time interval (TTI). For example, one subframe has a length of 1 ms and one slot has a length of 0.5 ms. One slot includes a plurality of OFDM symbols in a time domain and includes a plurality of resource blocks (RBs) in a frequency domain. In the 3GPP LTE system, since OFDMA is used in the downlink, an OFDM symbol indicates one symbol period. The OFDM symbol may be referred to as an SC-FDMA symbol or symbol period. A RB as a resource allocation unit may include a plurality of consecutive subcarriers in one slot.

[0094] The number of OFDM symbols included in one slot may be changed according to the configuration of cyclic prefix (CP). CP includes an extended CP and a normal CP. For example, if OFDM symbols are configured by the normal CP, the number of OFDM symbols included in one slot may be 7. If OFDM symbols are configured by the extended CP, since the length of one OFDM symbol is increased, the number of OFDM symbols included in one slot is less than the number of OFDM symbols in case of the normal CP. In case of the extended CP, for example, the number of OFDM symbols included in one slot may be 6. In the case where a channel state is unstable, such as the case where a UE moves at a high speed, the extended CP may be used in order to further reduce inter-symbol interference.

[0095] In case of using the normal CP, since one slot includes seven OFDM symbols, one subframe includes 14 OFDM symbols. At this time, a maximum of three first OFDM symbols of each subframe may be allocated to a physical downlink control channel (PDCCH) and the remaining OFDM symbols may be allocated to a physical downlink shared channel (PDSCH).

            Although Kim explicitly discloses requesting a schedule based on a scheduling type, and receiving an uplink grant for the requested scheduled resources, Kim does not expressly disclose a method comprising at least the steps of selecting, by a user device and based on determined conditions relating to communicating with a base station, a schedule for uplink and downlink orthogonal frequency-division multiplexing (OFDM) symbols for communicating with the base station over a wireless connection, and receiving, from the base station, a resource grant based on a request for the selected schedule transmitted by the user equipment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 14, 2022